Name: Commission Regulation (EC) No 2360/95 of 9 October 1995 reducing the basic and buying-in prices for oranges and mandarins for the 1995/96 marketing year as a result of the overrun in the intervention threshold for 1994/95
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural structures and production
 Date Published: nan

 No L 241 /8 EN Official Journal of the European Communities 10 . 10 . 95 COMMISSION REGULATION (EC) No 2360/95 of 9 October 1995 reducing the basic and buying-in prices for oranges and mandarins for the 1995/96 marketing year as a result of the overrun in the intervention threshold for 1994/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 16 b (4) thereof, bought in and whereas the quantities of mandarins are to be treated as qualifying under an intervention measure with a view to determining any overrun in the interven ­ tion threshold for those products ; Whereas, according to information supplied by the Member States, intervention measures adopted in the Community in respect of the 1994/95 marketing year related to 1 553 252 tonnes of oranges and 45 151 tonnes of mandarins ; whereas the Commission therefore notes an overrun of 373 352 tonnes in the case of oranges and 8 851 tonnes in the case of mandarins ; Whereas, in view of the foregoing, the basic and buying-in prices for the 1995/96 marketing year as fixed by Council Regulation (EC) No 1542/95 of 29 June 1995 fixing the basic price and buying-in price applicable in the fruit and vegetables sector for the 1995/96 marketing year (?) must be reduced by 3 % in the case of oranges and 18 % in the case of mandarins ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas Commission Regulation (EC) No 2431 /94 (3) fixed the intervention threshold for oranges, mandarins, satsumas and Clementines for the 1994/95 marketing year at 1 1 79 900 tonnes for oranges and at 36 300 tonnes for mandarins : HAS ADOPTED THIS REGULATION : Whereas, pursuant to Article 16 a ( 1 ) of Regulation (EEC) No 1035/72 and Article 2 ( 1 ) of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 1 6 b of Regula ­ tion (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (4), as last amended by Regulation (EC) No 1327/95 0 respectively, if, in the course of a marketing year, intervention measures adopted for oranges and mandarins involve quantities exceeding the intervention thresholds fixed for those products and for that marketing year, the basic and buying-in prices fixed for those products for the following marketing year are to be reduced by 1 % for each 37 700 tonnes in the case of oranges and by 1 % for each 3 000 tonnes in the case of mandarins by which the threshold is exceeded ; Article 1 The basic and buying-in prices for oranges and mandarins for the 1995/96 marketing year as fixed by Regulation (EC) No 1542/95 are hereby reduced by 9 % in the case of oranges and 2 % in the case of mandarins and shall be as set out in the Annex. Whereas pursuant to Article 9 of Council Regulation (EC) No 3 1 19/93 of 8 November 1993 laying down special measures to encourage the processing of certain citrus fruits (6), the quantities of oranges delivered for processing under that Regulation are to be added to the quantities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 132, 16 . 6 . 1995, p. 8 . (3) OJ No L 259, 7. 10 . 1994, p. 14 . 4 OJ No L 198 , 26. 7. 1988 , p. 9 .Is) OJ No L 128 , 13 . 6 . 1995, p. 8 . (&lt;) OJ No L 279, 12. 11 . 1993, p. 17 . P) OJ No L 148 , 30. 6 . 1995, p. 23. 10 . 10 . 95 EN Official Journal of the European Communities No L 241 /9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1995. For the Commission Franz FISCHLER Member of the Commission No L 241 /10 I EN I Official Journal of the European Communities 10 . 10 . 95 ANNEX BASIC AND BUYING-IN PRICES 1995/96 marketing year MANDARINS (*) 16 November 1995 to 29 February 1996 (ECU/100 kg net) Basic price Buying-in price November ( 16 to 30) 43,19 27,64 December 42,73 27,03 January 42,13 26,11 February 40,12 25,49 These prices refer to packed mandarins of Quality Class I, size 54/69 mm. SWEET ORANGES Q 1 December 1995 to 31 May 1996 (ECU/1 00 kg net) Basic pnce Buying-in price December 37,53 23,72 January 33,24 21,58 February 33,99 22,09 March 36,30 22,50 April and May 37,06 22,80 These prices refer to packed oranges of the Moro, Navel , Navellina, Salustiana, Sanguinello and Valencia late varieties, Quality Class I , size 67/80 mm. (*) The prices given in this Annex do not include the cost of the packaging in which the product is presented.